244 F.2d 904
57-1 USTC  P 9231
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.WILSHIRE HOLDING CORPORATION, Respondent.
No. 14100.
United States Court of Appeals Ninth Circuit.
Dec. 6, 1956.Rehearing Denied April 15, 1957.

Charles K. Rice, Asst. Atty. Gen., for petitioner.
Murray M. Chotiner, Albert Jack Chotiner and Russell E. Parson, Beverly Hills, Cal., for respondent.
Before FEE and CHAMBERS, Circuit Judges, and LING, District Judge.
PER CURIAM.


1
A motion has been filed by the Commissioner of Internal Revenue in the above entitled cause, that the decision of the Tax Court therein be summarily reversed.


2
The above entitled case was consolidated in the Tax Court with the case of Oesterreich v. Commissioner of Internal Revenue No. 13,924, 9 Cir., 226 F.2d 798.  Pursuant to a stipulation of the parties proceedings on appeal in the above entitled case No. 14,100 have been held in abeyance pending the decision of the court in the Oesterreich case No. 13,924.  The Wilshire Holding Company had its day in court since it was permitted to file a brief amicus curiae in the Oesterreich case and was permitted to use the full time assigned to the respondent for oral argument in the latter case.


3
This court in the Oesterreich case upon full consideration filed an opinion the effect of which was to determine the cause in favor of Walburga Oesterreich in No. 13,924 and against Wilshire Holding Company in the above entitled cause which was inseparably connected therewith.


4
Thereafter, this court denied a petition of Wilshire Holding Company for leave to file a petition for rehearing in the Oesterreich case.


5
The Clerk of this Court has received a representation (which is in the official records here and which this court elects to treat as a motion) by counsel for Walburga Oesterreich suggesting that the Commissioner of Internal Revenue among other things refuses to process the tax for years subsequent to 1946 and therefore requests the court to entertain a petition requiring the Commissioner to show cause why he should not proceed with such processing.


6
The court finding no reason why determination should now be delayed summarily reverses the determination in the above entitled cause No. 14,100 based upon the previous determination and opinion in the companion case of Oesterreich v. Commissioner of Internal Revenue No. 13,924, 9 Cir., 226 F.2d 798.

Order

7
Now on this day this cause coming on to be heard on the motion of the petitioner by his attorney that the decision of the Tax Court in the above entitled case be summarily reversed on the basis of this Court's opinion of October 29, 1955 in the companion case of Walburga Oesterreich v. Commissioner of Internal Revenue No. 13,924, 226 F.2d 798 and the Court having given full consideration to said consolidated cases and being now fully advised in the premises, it is hereby


8
Ordered and adjudged that the decision of the Tax Court in the above entitled cause be and the same is hereby reversed.